Exhibit 10.3

 

FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT

 

FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “First Amendment and
Waiver”), dated as of September 29, 2010, by and among GENERAL MARITIME
CORPORATION, a Marshall Islands corporation (the “Parent”), GENERAL MARITIME
SUBSIDIARY II CORPORATION, a Marshall Islands corporation (the “Borrower”), the
Lenders party from time to time to the Credit Agreement referred to below (the
“Lenders”) and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
(in such capacity, the “Administrative Agent”) and as Collateral Agent.  Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, the Parent, the Borrower, the Lenders and the Administrative Agent are
parties to the Credit Agreement, dated as of July 16, 2010 (as amended, modified
and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”); and

 

WHEREAS, the Borrower has requested, and the Lenders have agreed, subject to the
terms and conditions of this First Amendment and Waiver, to waive the
requirements of Section 5.06 of the Credit Agreement in connection with the
delivery of the collateral vessels, Genmar Maniate and Genmar Spartiate (the
“Relevant Vessels”), pursuant to Section 2.01(a) (the “Equity Requirements”);

 

NOW, THEREFORE, it is agreed:

 

I.                                         Waiver to Credit Agreement.

 

1.                                       Notwithstanding anything to the
contrary contained in the Credit Agreement, the Lenders hereby waives the Equity
Requirements; provided that the failure of the Parent to receive aggregate net
cash proceeds from the issuance of its common stock after the First Amendment
and Waiver Effective Date and prior to September 30, 2011 in an amount equal to
at least 40% of the aggregate purchase price of each Relevant Vessel shall
constitute an immediate Event of Default under the Credit Agreement.

 

II.                                     Amendments to Credit Agreement.

 

1.                                       The definition of  “Non-Recourse
Subsidiary” appearing in Section 1.01 of the Credit Agreement is hereby amended
by deleting the text “formed after the Effective Date” appearing therein.

 

2.                                       Schedule VI to the Credit Agreement is
hereby amended by restating the first paragraph of clause (b) appearing in such
Schedule as follows:

 

“(b)                           The marine and commercial war-risk insurance
required in this Schedule IV for each Mortgaged Vessel shall have deductibles no
higher than the following:  (i) Hull and Machinery - U.S. $300,000 for all hull
and machinery claims and each accident or occurrence and (ii) Protection and
Indemnity — U.S. $75,000 for collision liabilities, U.S.

 

--------------------------------------------------------------------------------


 

$50,000 for cargo claims, U.S. $35,000 for crew claims, U.S. $10,000 passenger
claims and U.S. $15,000 all other claims, in each case each accident or
occurrence.”

 

3.                                       Exhibit I to the Credit Agreement is
hereby amended by restating the first paragraph of Section 13(b) appearing in
Article II of such Exhibit as follows:

 

“(b)                           The marine and commercial war-risk insurance
required in this Section 13 shall have deductibles no higher than the
following:  (i) Hull and Machinery - U.S. $300,000 for all hull and machinery
claims and each accident or occurrence and (ii) Protection and Indemnity — U.S.
$75,000 for collision liabilities, U.S. $50,000 for cargo claims, U.S. $35,000
for crew claims, U.S. $10,000 passenger claims and U.S. $15,000 all other
claims, in each case each accident or occurrence.”

 

III.                                 Miscellaneous Provisions.

 

1.                                       In order to induce the Lenders to enter
into this First Amendment and Waiver, the Borrower hereby represents and
warrants that (i) no Default or Event of Default exists as of the First
Amendment and Waiver Effective Date (as defined below) before (with the
exception of any Default or Event of Default resulting from non-compliance by
the Borrower or any of its Subsidiaries with Schedule VI to the Credit Agreement
and the first paragraph of Section 13(b) appearing in Article II of the
Collateral Vessel Mortgages) and after giving effect to this First Amendment and
Waiver and (ii) all of the representations and warranties contained in the
Credit Agreement or the other Credit Documents are true and correct in all
material respects on the First Amendment and Waiver Effective Date both before
and after giving effect to this First Amendment and Waiver, with the same effect
as though such representations and warranties had been made on and as of the
First Amendment and Waiver Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

 

2.                                       This First Amendment and Waiver is
limited precisely as written and shall not be deemed to (i) be a waiver of or a
consent to the modification of or deviation from any other term or condition of
the Credit Agreement or the other Credit Documents or any of the other
instruments or agreements referred to therein, or (ii) prejudice any right or
rights which any of the Lenders or the Administrative Agent now have or may have
in the future under or in connection with the Credit Agreement, the Credit
Documents or any of the other instruments or agreements referred to therein.

 

3.                                       This First Amendment and Waiver may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  A complete set of counterparts shall be lodged with the
Borrower and the Administrative Agent.

 

4.                                      THIS FIRST AMENDMENT AND WAIVER AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

5.                                       This First Amendment and Waiver shall
become effective on the date (the “First Amendment and Waiver Effective Date”)
when (i) the Borrower, the Parent and the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036;
Attention: May Yip-Daniels (facsimile number: 212-354-8113 / email:
myip@whitecase.com), (ii) the Borrower shall have paid a non-refundable cash fee
in Dollars in an amount equal to 7.5 basis points (0.075%) on an amount equal to
the Commitment of each Lender party hereto as in effect on the First Amendment
and Waiver Effective Date (immediately prior to the occurrence thereof), which
fee shall be earned by each such Lender and made payable to the Administrative
Agent for distribution to such Lenders and (iii) the Borrower shall have paid to
the Administrative Agent all outstanding fees and expenses in connection with
the First Amendment and Waiver (including, without limitation, the fees and
expenses of White & Case LLP).

 

6.                                       This First Amendment and Waiver shall
constitute a “Credit Document” for purposes of the Credit Agreement and the
other Loan Documents.  No provision of this First Amendment and Waiver may be
amended, modified, waiver or supplemented, except as provided in Section 12.12
of the Credit Agreement.

 

7.                                       From and after the First Amendment and
Waiver Effective Date, all references in the Credit Agreement and each of the
other Credit Documents to the Credit Agreement shall be deemed to be references
to the Credit Agreement, as modified hereby.

 

*        *        *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment and Waiver as of the date
first above written.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brian Kerr

 

 

Name: Brian Berr

 

 

Title: Secretary

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

 

Individually and as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name: 

Martin Lunder

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Colleen Durkin

 

 

Name: 

Colleen Durkin

 

 

Title:

First Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER, DATED AS OF THE FIRST DATE
WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

DnB NOR Bank ASA, NEW YORK BRANCH, Individually

 

 

 

 

 

 

 

By:

/s/ Nikolai A. Nachamkin

 

 

Name: 

Nikolai A. Nachamkin

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Cathleen Buckley

 

 

Name: 

Cathleen Buckley

 

 

Title:

First Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER, DATED AS OF THE FIRST DATE
WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

 

 

 

 

By:

/s/ Simon Wakefield

 

 

Name: 

Simon Wakefield

 

 

Title:

Global Head of Acquisition and Finance

 

 

 

 

 

By:

/s/ Malcolm Stonehouse

 

 

Name: 

Malcolm Stonehouse

 

 

Title:

Account Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER, DATED AS OF THE FIRST DATE
WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

NIBC Bank N.V.

 

 

 

 

 

By:

/s/ Jeroen van Hessen

 

 

Name: 

Jeroen van Hessen

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Maurice Wijmans

 

 

Name: 

Maurice Wijmans

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER, DATED AS OF THE FIRST DATE
WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

By: 

/s/ Robert Malleck

 

 

Name: 

Robert Malleck

 

 

Title:

Director & Vice President

 

--------------------------------------------------------------------------------